           Case 2:20-cv-00771-APG-EJY Document 11 Filed 09/24/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 THOMAS BENSON,                                           Case No.: 2:20-cv-00771-APG-EJY

 4          Plaintiff                                                      Order

 5 v.

 6 STEVEN B. WOLFSON, et al.,

 7          Defendants

 8         This case was transferred to this court in April 2020, and I ordered a status report be filed

 9 by May 29, 2020. ECF Nos. 5, 7. Plaintiff Thomas Benson did not file a status report and mail

10 sent to him at the address on file was returned in the mail. See ECF No. 9. Under Local Rule IA

11 3-1, a “pro se party must immediately file with the court written notification of any change of

12 mailing address, email address, telephone number, or facsimile number. . . . Failure to comply

13 with this rule may result in the dismissal of the action, entry of default judgment, or other

14 sanctions as deemed appropriate by the court.” Benson has not updated the court with his new

15 address and it appears he has abandoned this lawsuit. Consequently, I ordered Benson to show

16 cause why this action should not be dismissed for failure to prosecute and failure to comply with

17 Local Rule IA 3-1. I advised Benson that if he did not respond to the show cause order by

18 September 18, 2020, I would dismiss this case without prejudice. Benson did not respond to the

19 show cause order.

20         I THEREFORE ORDER that plaintiff Thomas Benson’s complaint (ECF No. 1) is

21 DISMISSED without prejudice. The clerk of court is instructed to close this case.

22         DATED this 24th day of September, 2020.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
